EXHIBIT 23.1 INDEPENDENT AUDITORS’ CONSENT The Board of Directors Network-1 Technologies, Inc. We hereby consent to the reference to our firm under the caption “Experts” in the Registration Statement on Form S-1, Amendment No. 3 on Form S-3 (of which this consent is filed as Exhibit 23.1) and related prospectus pertaining to Network-1 Technologies, Inc. and to incorporation by reference of our report, dated March 5, 2015, related to our audit of the consolidated financial statements of Network-1 Technologies, Inc. for the year ended December31, 2014. /s/ Friedman LLP New York, New York April 21, 2015
